Citation Nr: 1742666	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974. 

These matters come before the Board of Veterans' Appeals (Board) from July 2011 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective from March 17, 2011 (the receipt date of the claim).  In the May 2015 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran timely appealed both decisions. 

Subsequently, in a December 2013 rating decision, the RO awarded an initial rating of 30 percent for PTSD, also effective from March 17, 2011.  As the increased rating awarded does not represent the maximum rating available, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2017 rating decision, the RO granted an increased 10 percent rating for bilateral hearing loss.  The Veteran filed a notice of disagreement with the rating decision later that month.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claim in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time. 

The Board notes that after the AOJ's last adjudication of the claims and after certification of the appeal to the Board, additional relevant medical evidence, to include updated VA treatment records, have been associated with the record, but has not been considered by the RO in conjunction with the current appeal.  Here, as discussed below, given that the medical records are cumulative and the Board has found consistent symptoms throughout the entire appeal period, and the most recent symptoms indicate some improvement, the Veteran is not prejudiced by the Board reviewing such evidence in the first instance and granting him a uniform 70 percent rating for the entire appeal period, despite the improvement shown in the updated treatment records.  Therefore, a waiver is not necessary.  As the claim for service connection for hypertension is being remanded, a waiver is not necessary and the RO will have an opportunity to review the new evidence on remand.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2016).  

Regarding the matter of the Veteran's representation, the Veteran's claims file reflects that, in November 2016, he executed a VA Form 21-22, which appears to change his representation from the American Legion to the Florida Department of Veteran Affairs as his representative.  However, the American Legion has submitted informal hearing presentations on the Veteran's behalf.  Pursuant to 38 C.F.R. § 20.1304(b), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  Here, the Veteran's appeal was certified to the Board in February 2014.  Although no good cause explanation has been provided for a change in representation, the Board accepts the change in representation.  

The Veteran's claim for an initial higher rating for PTSD is addressed in the decision; the issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

For the entire appeal period, the evidence is at least evenly balanced as to symptoms of the Veteran's service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but the symptoms and impairment have not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is in receipt of an initial 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The Veteran asserts that his diagnosed PTSD manifested to a degree worse than that contemplated by the initial 30 percent rating assigned. 

A November 2002 VA treatment record reflects the Veteran reported symptoms related to his service in Vietnam and seeing burned bodies, witnessing servicemen burning and screaming, and having residual guilt from surviving.  He reported being angry and has taken it out on his wife, "busted up furniture," and shot his gun in the house.  He received increased dosage of his medication at that time.  Although this treatment record is prior to the appeal period, it is noteworthy, as the Veteran's symptoms have remained consistent with some periods of improvement due to medications. 

In an April 2010 Social Security Administration (SSA) application for disability benefits reflects the Veteran reported his service connected PTSD and non-service connected back disability prevents him from working.  A SSA determination letter reflects the Veteran is in receipt of disability benefits due to his back disability. 

VA treatment records reflect the Veteran attended group PTSD meeting in which the Veteran was assigned a GAF Score of 57 throughout 2011.  During the meetings, coping methods were discussed.  

A June 2011 VA examination reflects the Veteran reported avoiding shopping, because of the congestion of people and it irritated him, so he usually went early in the morning.  He avoids being in the public when everything is functioning and the traffic is heavy.  He stopped hunting and does not like to be around people anymore.  He indicated that he has good relationships and did well at work despite being moody.  He explained he was depressed because of his military experience, and he gets agitated, jumpy, and nervous when around a lot of people or high noises.  He indicated he does not sleep well (three to four hours at a time).  He expressed that he feels joyful for a few days.  The Veteran reported he has experienced these symptoms weekly in frequency, currently at a moderate severity since his military service. 

He denied suicidal attempts/gestures, and reported rare passive suicidal ideation without intent, as the love for his family prevents him from any actions.  He reported that he was married for thirty-four years and separated at that time for three years due to differences and indicated she stayed with him as long as she could.  He has two sons and a daughter, and he indicated things were much better as they are grown.  He indicated he saw his older son periodically and saw his younger children about every day.  He spends time with his mother and father and characterized the relationship with them as good.  Regarding his social relationship, he indicated he has a couple of close friends, but that most are associates.  He reported that he liked to cook, spend time with his grandkids, fishing, and that he used to go hunting until it got overpopulated.  

Regarding his occupational history, he reported that he worked for thirty-seven years as a long distance truck driver from 1974 until 2010.  He drove a tractor and trailer for thirty-seven years, but he is now on social security disability because of his back.  A GAF score between 60 and 65 was assigned and the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  He noted the Veteran reported some symptoms such as occasional nightmares, avoidant behaviors, and irritability, which are transient and if he were in an occupational setting, he would have brief interruption and interference with performance.  The Veteran also reported that his spouse had elected to finally pursue a divorce which saddened him as well.  He also started to tear up as he spoke about his past and when asked to discuss his experience in Vietnam, he gets very upset. 

In a January 2012 VA treatment record, he reported that he was not doing well.  
He reported that he gets tensed up all day long and at night when it gets quiet, he heard all sorts of noises outside and feels the need to get his gun and go out in his yard and walk around to make sure nobody is sneaking up on his place.  He indicated that he does not get enough rest, so he feels tired and irritable and sleepy all day long, and often cries because he gets so lonesome. 

In a March 2012 VA treatment record, the Veteran reported that he does not feel much better, has trouble sleeping at night, feels gloomy, still has trouble with his temper, etc., and that he was laid off of work.  His problems continued and he moved from job to job, as he would always get aggravated about things and look for a new job; in the past he would usually end up with a better job.  He reported he had trouble getting along with his family and with people at the job, and he even once had to go to drug rehabilitation because of all the stress, but it finally got to him so much that he broke up with his family and he is now all alone and his wife and children moved away.

An April 2013 VA treatment record noted that the Veteran had been having trouble for the past eighteen years and he reported that he is now retired from truck driving, as his civilian doctor told the company to take him off of truck driving and put him on disability.  He reported that he started on medications for the PTSD a long time ago, but quit taking it because he was afraid that if the truck company found out, they would fire him.

A May 2013 VA treatment record reflects the Veteran reported he had anger issues, nightmares, flashbacks, and hallucinations.  He stated he saw things in Vietnam no one should see and he gets flashbacks with many things on a regular basis.  He reported he still has anger issues and relationship issues.  At that time, he had a girlfriend and described the relationship as okay.  He reported regretting losing his wife of thirty-two years.  He denied that he would ever hurt himself or others because of his parents and God.

An October 2013 VA treatment record reflects the Veteran reported he is still having insomnia, quick to get angered, feeling depressed, etc.  He reported that for the past four years, he had been on Social Security Disability.  He drove a truck all over the country for over 40 years and it was very stressful.  He reported thinking about all of his losses from having PTSD, as he would get mad at work and get fired or quit, lost his wife to divorce, he thinks that he chastised his children in the wrong way so now he is all alone.  Since he has been on the disability, he reported he can now choose when to get out of his home so as to avoid the most crowded times, but he is not happy, and that he is not like he was before he went in the military.

A November 2013 VA treatment record reflects the Veteran reported feeling more sad lately, as he lost his wife in the summer and the holidays seem to remind him of the loss.  

A December 2013 VA examination report reflects the Veteran reporting having been divorced for the past four years after being married for thirty-two years, which he blamed on the problems they had during their marriage because he was short-tempered and did not have patience.  He reported that he is not in a romantic relationship right now and has three adult children with whom he gets along "so-so" with.  He reported that he gets along quite well with the people outside of his family.

Regarding his occupational history, the Veteran indicated he was retired for almost the past five years and before that he worked full-time as a truck driver for thirty-nine years and retired because of muscle spasms in his back.  Mental status examination was normal.  There was no observable responsiveness to internal stimuli.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideation intent and planning.  There was no observable impairment in attention concentration or memory.  The Veteran was assigned a PCL score of 75.

The examiner noted symptoms of anxiety and chronic sleep impairment, irritable behavior and angry outbursts (with little or no provocation), typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  The examiner concluded that the PTSD symptoms described above cause clinically significant distress or impairment in social occupational or other important areas of functioning.  The examiner further concluded occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

A January 2014 VA treatment record reflects that he reported that he got through the holidays all right, but he felt a lot more depressed than he did at his last clinic visit; he was placed back on mirtazapine.  He reported that he does get some sleep, although not enough and that he still gets that paranoid feeling that people are following him around, although it has decreased a lot and he does not have it all of the time any more.  

A November 2014 VA treatment record noted that the Veteran reported illusions in the past, particularly as part of his PTSD.  He has had experiences where he feels he sees shadows of someone in the house, but that it happens less often now with the risperidone, but it still occurs on occasion.  There was no auditory or visual hallucinations.  He reported experiencing irritability, getting frustrated and agitated easily, feels "fear and sadness easily," and was easily tearful.  He has had intermittent suicidal thinking in the past.  There were no panic attacks.  He reported that his interpersonal issues have been a struggle and that he has longstanding anger problems after returning from Vietnam and that he struggles with triggers (smells, sounds), nightmares, and avoids triggers whenever possible.  He reported medication helps to a certain degree.  He indicated that the last time he felt suicidal was a couple of weeks ago due to his divorce and other things in the past.  He reported that he feels guilty a lot and has regrets.  He reported that he sleeps okay on some nights, but has insomnia and feels "paranoid."  The Veteran was mildly hypervigilant, gets frustrated easily, and had good impulse control. 
A March 2015 VA treatment record reflects the Veteran reported that he lives near the airport and that the jets have been bothering him.  The Veteran reported the following changes since last being seen in November 2014: increased feelings of autonomic hyperarousal due to jets flying near his home, triggered memories of past experiences, sleep gets interrupted, and that he is not suicidal.  He has been enjoying hunting in Alabama and considering relocating to the country.  The clinician noted the Veteran presents with concerning symptoms which have caused the Veteran pain and dysfunction and are now in need of treatment for PTSD, chronic mild depressive symptoms, and substance use disorder.  He is chronically irritable, self-described as having difficult interpersonal relationships, and lives alone.  The Veteran was alert and oriented in all spheres and able to establish rapport.  Eye contact was adequately maintained and there was no obvious psychomotor abnormality.  Mood was "so-so."  Affect was constricted in range. Speech was fluent and normal in tone, rate, and volume.  Thought processes were logical and goal-directed and without evidence of thought disorder or perceptual disturbances.  There was no expressed delusional content.  Active suicidal and homicidal ideations were denied within the past thirty days and there had been no self-injurious behavior.  He had passive suicidal ideations two weeks before without intention/plan/attempt.  Cognition was grossly intact in terms of immediate, recent and remote memory functioning.  Insight was poor.  Judgment and impulse control were adequate.

A September 2015 VA treatment record noted the Veteran had been spending a lot of time in the country part of Alabama with a couple of his veteran friends.  He continues to smoke marijuana on occasion and drinks whiskey nightly.  He drinks about three to four ounces nightly on average.  He experiences restless and dysphoric mood.  He denied being suicidal or homicidal.  He reported his sleep is inconsistent and some nights he is "too restless."  He also reported experiencing irritability, getting frustrated and agitated easily, feeling "fear and sadness easily," and was easily tearful.  Most nights, he reported that he sleeps okay and some nights, he experiences insomnia and feels "paranoid."  The Veteran was mildly hypervigilant, gets frustrated easily, and has a history of mild psychotic features in the past when most depressed, but he no longer experiences this with risperidone medication.
A November 2015 VA treatment records reflects the Veteran stated "I'm just so depressed, I don't know how much longer I can stand it.  I don't hardly sleep, I'm so lonely, I'm mad all the time.  Sometimes I think bad thoughts, but I just push them away."  He reported gradual worsening of depressive symptoms, anhedonia, feelings of worthlessness and hopelessness.  He denied active suicidal and homicidal thinking, and he sits around all day watching TV, and feels indecisive.   He reported being unmotivated to move, experienced chronic irritability, avoidance of people and triggers, broken sleep, and although he decreased his alcohol intake, he had not stopped his alcohol intake and he continues cannabis use.

The clinician noted the Veteran had initially had been on a medication that was not allowed under his driver's license as a commercial truck driver.  Once he stopped that job in 2011, he returned to VA for treatment of his mood.  He experienced irritability, getting frustrated and agitated easily, feels "fear and sadness easily," and was easily tearful.  He has had intermittent suicidal thinking in the past and reported interpersonal issues.  He had past problems with cocaine in the mid-1980s, went to treatment, and used intermittently since then.  There were no suicide attempts or psychiatric hospitalizations.  Mental status examination was normal.  The veteran was alert and oriented in all spheres and able to establish rapport.  Hygiene and grooming were acceptable.  Eye contact was adequately maintained and there was no obvious psychomotor abnormality.  Mood was depressed.  Affect was mildly irritable and sullen.  Speech was fluent and normal in tone, rate, and volume.  Thought processes were logical and goal-directed and without evidence of thought disorder or perceptual disturbances.  There was no expressed delusional content.  Suicidal and homicidal ideations were denied. Cognition was grossly intact in terms of immediate, recent and remote memory functioning.  Insight was poor.  Judgment and impulse control were adequate.

A December 2015 VA treatment record noted the Veteran continues to struggle with PTSD-related problems and reports minor distress and functional impairment due to symptoms of irritability and anxiety.  He continued to endorse symptoms of PTSD and reported being stressed due to phase of life challenges and familial stressors.  He reported increased irritability and continued nightmares, but remained as engaged as possible in hobbies within physical limitations.  He worked as a truck driver for forty years and mentioned he had major anger issues.  He struggled with memories.  He was married for thirty-seven years and now divorced for five years and indicated that his spouse left him due to his anger issues.  He reported having a distant relationship with his children.  He remained motivated towards engaging in life with family, work, and school.  His mood was anxious/tense, affect congruent with mood, casually dressed, appropriate for season and properly groomed, alert and oriented in all spheres and able to establish rapport, eye contact was maintained and there was no obvious psychomotor abnormality.  Speech was fluent and normal in tone, rate and volume, thought processes were logical and goal-directed and without evidence of thought disorder or perceptual disturbances.  There was no expressed delusional content, cognition was grossly intact in terms of immediate, recent and remote memory functioning, insight was good, judgment and impulse control were adequate, and support system appeared to be intact and supportive.
A GAF score of 60 was assigned. 

An April 2016 VA treatment record reflects the Veteran remained on duloxetine after having run out for a couple of weeks in March and his mood is less depressed, but he remains socially avoidant and withdrawn.  He reported minimal use of alcohol.  He reported he continued to smoke cannabis four nights/week and it helps his glaucoma and sleep.  He experiences ongoing nightmares and broken sleep intermittently with nightmares occurring a few times/month.  He no longer has strong feelings of hopelessness or suicidal thoughts and indicated "that's left me now."  He indicated being appreciative of the medication.  There was no further paranoia reported.  He reported, overall, he was doing modestly better, likely the result of coming to the VA in early 1990s for his mood.  The veteran was alert and oriented in all spheres and able to establish rapport.  Hygiene and grooming were acceptable.  Eye contact was adequately maintained and there was no obvious psychomotor abnormality.  Mood was depressed, but less than before.  Affect was reactive and engaged.  Speech was fluent and normal in tone, rate, and volume.  Thought processes were logical and goal-directed and without evidence of thought disorder or perceptual disturbances.  There was no expressed delusional content. Suicidal and homicidal ideations were denied.  Cognition was grossly intact in terms of immediate, recent and remote memory functioning.  Insight was poor. Judgment and impulse control were adequate.
Based on the above evidence, the Board finds that an initial rating of 70 percent, but no higher, is warranted for the entire period on appeal.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, the evidence reflects that the Veteran's symptoms have remained consistent with periods of improvement due to medication.  The Veteran reported symptoms including paranoia and hallucinations in which he saw people in his home or around his home.  Regarding his interpersonal relationships, the Veteran has consistently described struggling in relationships.  He reported that his spouse divorced him because of his angers issues, however, he indicated that he has one or two close friends and generally gets along with people.  The Veteran also indicated that his PTSD symptoms caused his relationship with his previous spouse to end.  He also indicated generally getting along with his parents and his children.  The record reflects instances when conversations about Vietnam came up, he would cry and experience extreme sadness and memories of his combat experience in Vietnam.  The extensive treatment records also show the Veteran experienced constant unprovoked irritability and anger outbursts.  The Veteran also described having suicidal ideations intermittently.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (the language of the general rating formula indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

With regard to his occupational history, the record indicates that the Veteran stopped working due to a back injury; the record also contains evidence that his PTSD symptoms resulted in him being fired from jobs and caused him to seek out other jobs because of his PTSD.  Thus, although the examiners described his symptoms as mild to moderate and as not causing significant impairment, in reaching such conclusion, the examiners did not specifically address these pertinent records which indicate the Veteran experienced symptoms that were more severe.  In addition, the December 2013 examiner also noted the Veteran engaged in verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance and this his PTSD symptoms cause clinically significant distress or impairment in social occupational or other important areas of functioning.   
Although the Veteran indicated that he generally got along with people and worked at a trucking company for a long period of time; it appears that the Veteran coped with his symptoms with medication, drugs, and alcohol.  In addition, his position as a truck driver may not have involved large daily interactions with others, as the Veteran indicated he avoids people and crowds and tailored his activities based on this need.  The VA treatment record also reflects the Veteran has a history of experiencing psychosis, which improved due to medication.   

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The Board notes that GAF scores ranged from 57 to above 60 throughout the appeal, which contemplates mild to moderate symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Although probative of the level of impairment caused by a mental disorder, it is "not dispositive of the proper level of disability."  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  Here, the GAF scores in mild to moderate range captured the Veteran's display of his "good" days due to medication and other factors; however, as discussed in detail in the treatment records, the Veteran displayed more severe symptoms of PTSD, and thus, is consistent with severe symptoms, contemplated under the criteria for a 70 percent rating.  

The Board also finds, however, that a rating higher than 70 percent is not warranted at any time during the claim period.  Although the Veteran has indicated that he was fired or had to switch jobs due to his service-connected PTSD, he also indicated that he retired due to his non-service-connected back disability.  Thus, the evidence does not reflect that the PTSD alone resulted in symptoms and impairment that more nearly approximated total occupational impairment.  Furthermore, although the Veteran has been socially isolated at times, he maintains a relationship with his children and his family, as well as friends.  Thus, the evidence does not reflect that total social impairment has been more nearly approximated.
 
Furthermore, he has not generally demonstrated gross impairment in thought processes or communication, there have been no delusions, he has been cooperative with all examiners and has not exhibited any grossly inappropriate behavior during the claim period, he has not been in persistent danger of hurting himself or others, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, and he has generally been able to perform activities of daily living.  Thus, he has not exhibited most of the symptoms listed in the examples for a 100 percent disability rating at any time during the claim period and total social and occupational impairment has not otherwise been demonstrated. 

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent, but no higher, is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, although the Veteran has indicated that he quit his previous jobs and switched jobs due to his PTSD.  However, the Veteran has also indicated in the medical records and examinations that he worked for thirty-seven years as a long distance truck driver from 1974, when he got out of service, until 2010 and that he retired due to his non-service-connected back disability, as noted in the SSA records.  Further, the Veteran also indicated that he did well at work despite being moody.  The examiners also indicated that the Veteran stopped working due to his back.  The fact that the Veteran retired due to his non service connected back disability does not necessarily mean that his service connected PTSD does not also cause unemployability.  However, the above evidence reflects that while the PTSD affected the Veteran's employment, it did not tend to show that the Veteran was unable to secure or follow substantially gainful employment due to his PTSD.  As such, the Board finds that a claim for a TDIU due solely to his service-connected PTSD has not been raised by the record pursuant to Rice.  Id.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran claims his hypertension is secondary to his PTSD.  

The Veteran underwent a VA examination in April 2015.  The examiner opined that the Veteran's claimed hypertension is less likely than not proximately due to or the result of the Veteran's service-connected PTSD, as the Veteran has had symptoms of PTSD and had been on treatment for the past five years.  He noted the Veteran was diagnosed with hypertension in about 1992 and had been on medication ever since.  He stated she could find no relationship between his PTSD and his hypertension, so the hypertension is not the result of his PTSD.

The Board finds the examination is inadequate.  The Board notes that there is evidence showing a possible association between the Veteran's PTSD and his hypertension, and VA's own regulatory documents have indicated a possible association between psychiatric disorders and hypertensive vascular disease for prisoners of war (POWs).  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004) (association between PTSD and cardiovascular disease in prisoners of war).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  
In addition, in offering the negative opinion, no rationale was provided, particularly in light of the above stated information, nor did the examiner address whether the Veteran's hypertension was aggravated by his service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner also relied largely on the lack of medical evidence for treatment of PTSD prior to his hypertension diagnosis.  However, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Therefore, an additional VA opinion is warranted on this question.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also 38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As the claims are being remanded for the foregoing reasons, updated VA treatment records should also be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claim for service connection for hypertension is REMANDED for the following action:

1.  Obtain all updated VA treatment records 

2.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's cardiovascular disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The evaluator should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  After reviewing the relevant evidence of record, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is either (a) caused or (b) aggravated, by the Veteran's service-connected PTSD.  The examiner should specifically comment on the VA documents cited above indicating an association between PTSD and heart disease.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004) (association between PTSD and cardiovascular disease in prisoners of war).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.
 
3.  After the above development has been completed, readjudicate the claim for service connection for hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


